DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

 1 SOURCE CHIROPRACTIC & PHYSICAL MEDICINE CENTER, INC.
                  a/a/o ELIJAH COLEY,
                        Appellant,

                                     v.

   ESURANCE PROPERTY AND CASUALTY INSURANCE COMPANY,
                        Appellee.

                               No. 4D21-2505

                           [October 13, 2021]

  Appeal of a non-final order from the County Court for the Seventeenth
Judicial Circuit, Broward County; Phoebee Francois, Judge; L.T. Case No.
COWE20-11854.

  John C. Daly, Christina M. Kalin, and Matthew C. Barber of Daly &
Barber, P.A., Plantation, for appellant.

  Kansas R. Gooden of Boyd & Jenerette, P.A., Miami, and Geneva R.
Fountain of Boyd & Jenerette, P.A., Jacksonville, for appellee.

PER CURIAM.

   We accept Appellee’s confession of error and, as in Advanced Diagnostic
Group v. Ocean Harbor Cas. Ins. Co., 321 So. 3d 772, 773 (Fla. 4th DCA
2021), reverse and remand the order transferring venue.

   Reversed and remanded.

CONNER, C.J., GERBER and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.